IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                      November 18, 2015 Session

                 DANIEL W. MITCHELL v. TRICIA LURLENE HALL

                         Appeal from the Circuit Court for Sevier County
                          No. 2002-0739-II    Richard R. Vance, Judge


                 No. E2014-01919-COA-R3-CV-FILED-FEBRUARY 26, 2016


This appeal arises from a dispute over modification of child support. Daniel W. Mitchell
(“Petitioner”) filed a petition against his ex-wife Tricia Lurlene Hall (“Respondent”) in
the Circuit Court for Sevier County (“the Trial Court”) seeking a modification of his
child support obligation given the parties’ second oldest child turning 18. The matter was
referred to a Special Master. The Trial Court designated the date of the final hearing,
March 31, 2014, as the effective date for the modification of child support rather than the
date when the child at issue reached age 18, and ordered Petitioner to pay an arrearage
accordingly. The Trial Court also awarded Respondent attorney’s fees and assessed all of
the Special Master’s fee to Petitioner. The Trial Court approved the Special Master’s
findings regarding Petitioner’s income, including the finding that Petitioner was
voluntarily underemployed, for purposes of calculating his child support obligation.
Petitioner appeals to this Court. We reverse the Trial Court in its selection of the
effective modification date and instead set the date to be that of the relevant child’s
reaching age 18. We affirm the Trial Court in all other respects. We affirm, in part, and,
reverse, in part, the judgment of the Trial Court, and remand for a new calculation of
Petitioner’s arrearages consistent with this Opinion.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                 Affirmed, in Part, and, Reversed, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR. and THOMAS R. FRIERSON, II, JJ., joined.

J. Eric Harrison, Morristown, Tennessee, for the appellant, Daniel W. Mitchell.

James Lee Gass, Sevierville, Tennessee, for the appellee, Tricia Lurlene Hall.1


1
    Mrs. Hall submitted her brief while then still pro se.
                                        OPINION

                                       Background

              Petitioner and Respondent were divorced in September 2003. The parties
have three children: Michael, born in 1992; Marisa, born in 1993; and Macey, born in
1999. In a 2008 agreed order, the parties reached an agreement regarding a permanent
parenting plan and child support. This agreement included the following language:

       The father will pay child support, in accordance with the Tennessee Child
       Support, in the amount of $1,400.00 per month starting in December 2007,
       until Marisa reaches the age of 18. The father shall maintain the support
       unless a proven financial hardship befalls the father, at which time the
       father may request to have child support modified.             The parties
       affirmatively acknowledge that they will discuss the amount of reduction of
       child support at the time Marisa reaches 18.

In May 2011, in anticipation of Marisa reaching 18 years of age, Petitioner filed his
petition to modify child support. Petitioner requested that the Trial Court modify his
child support given the parties’ two eldest children reaching age 18. Petitioner also asked
the Trial Court to decrease the amount of child support he owed towards the remaining
minor child based upon an alleged decrease in his income. Discovery ensued. The Trial
Court referred this matter to a master for certain findings of facts and conclusions of law.
In September 2013, this matter was heard by the Special Master. We quote now, in part,
from the Special Master’s detailed findings:

             The Special Master finds and does so hold that the Petitioner does
       owe an arrearage in child support to the Respondent after he admittedly
       reduced his child support payments from $1,400.00 per month to $400.00
       per month in April, 2012 without the authority of a court order.

                                            ***

              The Special Master finds that the parties agreed and this Court so
       ordered on January 21, 2008 that the Petitioner would pay child support in
       the amount of $1,400.00 per month beginning in December, 2007 and that
       this Order has not been amended or set aside by any subsequent order.
       Therefore, the Special Master hereby awards to the Respondent and against
       the Petitioner the monetary difference between $1,400.00 per month and
       the actual amount received by the Respondent from and after February,
       2012 through the final disposition of this case.
                                            -2-
                                     ***

        The Petitioner is the President and sole shareholder of his employer,
Eagle CDI, Inc. (hereinafter the “Company”). The Petitioner willfully and
voluntarily, as the President and sole shareholder of his employer, chose to
reduce his income to $600.00 per week. The Company’s U.S. Corporate
Income Tax Returns indicated gross receipts as follows: 2009 = $485,124;
2010 = $807,997; and 2011 = $433,642. However, it appears that the 2011
Eagle CDI, Inc.’s U.S. Corporate Income Tax Return may have understated
the Company’s gross receipts. The Eagle CDI, Inc. Business Tax Report
for Sevier County, Tennessee for the Filing Period Ending 09/2011
indicated total gross sales of $536,021. The Profit and Loss Statement for
Eagle CDI, Inc. for 2012 indicates gross sales in an amount of $674,337.
However, the Eagle CDI, Inc. Business Tax Report for Sevier County,
Tennessee for the filed on 10/12/12 indicated total gross sales of $885,964.
Further, the P&L for the first half of 2013 indicates gross sales in an
amount of $517,000. It should be noted that the Company files its
corporate taxes on a fiscal year beginning August 1 and ending on July 31.
Further, the Business Tax Reports for Sevier County, Tennessee are filed
for a period ending in September of each year. The Company owns two (2)
vehicles of which the Petitioner drives one 90% of the time. The vehicle
payment, insurance, gas and maintenance is paid by the Company. The
Petitioner has a debit card for the Company which he uses for expenses and
a Shell card for gas. The Petitioner lives in a former customer’s home on
Paradise Lane without paying rent. The Company pays for the Petitioner’s
cellular phone.        The Petitioner recently purchased a BMW for
approximately $38,000.00 and is paying $700.00 per month toward the
purchase of the BMW. As a result of personal bankruptcy filed by the
Petitioner, he currently owes no debts. Although the Petitioner claimed that
as a result of the failing economy and his filing of personal bankruptcy, the
Company was no longer able to maintain the level of income it had before,
for this reason he had no choice but to lower his income from the
Company. However, during the years at issue, the Company’s gross
receipts appear to have continued at a fairly steady pace, if not at an
increasing rate. The inconsistencies in the financial reports required to be
filed by the various County, State and Federal agencies makes it very
difficult, if not impossible, to accurately determine the actual gross receipts
of the Company for these years. However, the Special Master finds from
all the evidence presented that the Company has not suffered economically
as the Petitioner would have the Court believe. For the foregoing reasons,
                                      -3-
the Special Master finds and does so hold that the Petitioner is “Willfully
and Voluntarily Underemployed” pursuant to Rule 1240-2-4-.04 of the
Tennessee Child Support Guidelines.

                                      ***

        The Special Master has previously noted in its discussion of Issue F
that there were numerous inconsistencies in the gross receipts for
Petitioner’s Company between the Federal Income Tax Returns, the Profit
and Loss Statements and the Business Tax Reports for Sevier County,
Tennessee. Michael Whitlock, CPA, an expert witness for the Respondent,
testified in great detail regarding multiple errors in the Petitioner’s personal
Federal Income Tax Returns from 2007 through 2011 resulting in
understated income. Mr. Whitlock further testified that the Petitioner’s
1040’s were no way, shape or form reliable. With regard to the Company’s
QuickBooks, Mr. Whitlock testified that he was unable to access the files
that made up the balance sheet and income statement for the Company
because of a safety measure placed on the drive. From the QuickBooks for
the Company provided by the Petitioner, Mr. Whitlock printed the balance
sheet at July 31, 2011 and the P&L for the year ending July, 2011 and
compared those financial statements with the ones the Company had
provided to their accountant, Jennifer Blackwood at HG&A CPA firm and
found that the numbers had been changed. He also printed the March 21,
2012 Balance Sheet and compared the numbers with the application filed
by the Petitioner on the Tennessee Contractor’s License, Notice of
Renewal, Balance Sheet faxed on March 21, 2012. He questioned the
reliability of the records kept by the Company. Mr. Whitlock was unable to
determine the Petitioner’s income from his 1040’s because of improper
treatments. Mr. Whitlock performed a complex analysis of the Company
Federal Returns coupled with the QuickBooks information and created a
spreadsheet summary of the tax returns from 2008 to the unadjusted
information for 2013. This Exhibit shows the Petitioner’s salary alone to
be as follows: 2008=$62,400; 2009=$63,600; 2010=$62,400;
2011=$62,400; 2012=$31,800; and unadjusted 2013=$31,200. After
adjusting for side jobs the Petitioner admitted he has been doing, rent he
has received, amortization, director’s fees, and depreciation deductions,
then adding meals and entertainment, meeting expenses, travel, telephone,
utilities and auto repairs (which includes a myriad of expenses), the
spreadsheet shows a total income to the Petitioner as follows:
2008=$171,710, 2009=$156,702; 2010=$122,846; 2011=$154,062;
2012=$81,539, and 2012 restated = $87,062. On the second page of
                                      -4-
Exhibit 25, Mr. Whitlock analyzed the Petitioner’s income. Based on his
analysis of the increase in the average monthly bank balance in the
Company’s account from 2009 to 2013, the increasing gross revenue each
year and the other information provided to him, he rendered his opinion
that the Petitioner could have paid himself $119,662 in 2012 and $102,400
to date in 2013. Based upon the foregoing evidence and the testimony of
all relevant witnesses, the Special Master finds and does so hold that the
Petitioner failed to produce “Reliable Evidence of Income” as defined by
Rule 1240-2-4-.04 of the Tennessee Child Support Guidelines requiring the
court to impute income to the Petitioner for child support purposes.

        Taking the Petitioner’s 2008 salary alone of $62,400 as reported on
the Company’s Federal Tax Return, and applying a ten percent (10%)
increase per year pursuant to the Tennessee Child Support Guidelines, Rule
1240-2-4-.04(3)(a)2.(iv)(II)III., the Petitioner’s gross income for child
support purposes would be $100,496 in 2013. By adding in the director’s
fees paid to the Petitioner in 2008 of $30,000 to the salary of $62,400, the
2008 gross income would have been $92,400, and the result in 2013 gross
income for child support purposes after applying the ten percent (10%)
increase pursuant to the Rule cited above would be $148,811. Mr.
Whitlock testified that it was his opinion for child support purposes the
Petitioner’s gross income would be $120,000 plus. The Special Master
takes judicial notice that the economy has certainly suffered between 2008
and 2013. The Special Master also notes that the Petitioner has filed
personal bankruptcy during this period and no longer has as many business
interests that he had a few years ago. The Special Master must give the
Petitioner the appropriate credit due for successfully piloting his business
through several tumultuous years when many other like businesses failed.
However, following the Tennessee Child Support Guidelines the Special
Master believes that the appropriate gross income for child support
purposes for the remaining minor child would be between $100,496 and
$148,811. Therefore, based on the foregoing reasons, the Special Master
finds and does so hold that the gross income of the Petitioner for child
support purposes for the remaining minor child shall be set at $125,000.00.
Further, the Special Master holds that this amount shall not be modified
until the remaining minor child reaches eighteen (18) years, and if while in
high school until the minor child graduates from high school or until the
class of which the minor child is a member when the minor child attains
eighteen (18) years of age graduates, whichever occurs last. The
Respondent shall maintain primary physical custody of the party’s minor
child, barring any extremely extraordinary circumstances occurring, and the
                                    -5-
       parties shall freely share quality time with the minor child that shall be
       purposely planned and calculated to be in the minor child’s best interest and
       not necessarily in the best interest of the parties. The Petitioner shall have
       the use of the income tax deduction for the minor child for so long as he is
       paying child support; provided, however, if at any time after this order
       becomes effective, the Petitioner fails to pay the Court ordered child
       support for two consecutive months, the Petitioner shall forfeit the income
       tax deduction for the minor child and the Respondent shall have the use of
       said deduction until the minor child reaches eighteen (18) years, and if
       while in high school until the minor child graduates from high school or
       until the class of which the minor child is a member when the minor child
       attains eighteen (18) years of age graduates, whichever occurs last.

(internal citations omitted).

               Each party filed exceptions to the Special Master’s findings. Following a
hearing in March 2014, the Trial Court entered an order adopting the Special Master’s
findings as follows: “That the Special Master’s Report filed January 8th, 2014, not
modified directly herein, is approved and shall become an Order of this Court being
incorporated by reference as if set out fully herein.” The Trial Court entered arrearages
for Petitioner in the amount of $15,637, covering July 2011 through March 2014. For the
remaining minor child, child support from Petitioner was set in the amount of $1,008 per
month. Respondent was awarded $19,421.60 in attorney’s fees and costs. All of the
Special Master’s fee, $11,380, was assessed against Petitioner. The September 2014 final
order clarified that the date of Petitioner’s reduction in child support due to the aging out
of the child was the date of the final hearing, March 31, 2014. Respondent also was
awarded $4,177 in additional attorney’s fees over Petitioner’s objection that no fees
related to the Special Master exceptions hearing were requested. Petitioner timely
appealed to this Court.

                                        Discussion

               Although not stated exactly as such, Petitioner raises four issues on appeal:
1) whether the Trial Court erred in finding that the effective date of the modification of
child support was March 31, 2014, rather than the date of the child’s reaching age 18; 2)
whether the Trial Court erred in awarding Respondent her attorney’s fees incurred in
opposing Petitioner’s petition to modify child support; 3) whether the Trial Court erred in
assessing all of the Special Master’s fee to the Petitioner as sanctions; and, 4) whether the
Trial Court erred in finding that Petitioner was willfully and voluntarily underemployed
and erred in its calculation of Petitioner’s gross income for purposes of calculating his
child support obligations as to the youngest child. Respondent raises the additional issue
                                             -6-
of whether the record is sufficiently complete such that we can effectively conduct
appellate review. Respondent also requests attorney’s fees incurred on appeal.

              Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727
(Tenn. 2001). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58
S.W.3d 706, 710 (Tenn. 2001). However, as to the concurrent finding of a trial court and
master, our standard of review is quite narrow as discussed in In re Estate of Ladd:

        Where there has been a concurrent finding of the Special Master and
        Chancellor, this Court may not disturb the concurrent findings. Tenn. Code
        Ann. § 27-1-113. A concurrent finding of a master and chancellor is
        conclusive on appeal, except where it is upon an issue not proper to be
        referred, where it is based on an error of law or a mixed question of fact and
        law, or where it is not supported by any material evidence. Coates v.
        Thompson, 713 S.W.2d 83, 84 (Tenn. Ct. App. 1986). This standard of
        review is similar to our standard when reviewing a jury verdict; we must
        affirm if there is any material evidence to support the trial court’s
        concurrence. See Id.; Tenn. R. App. P. 13(d).

In re Estate of Ladd, 247 S.W.3d 628, 636-37 (Tenn. Ct. App. 2007).2

             We first address Respondent’s issue of whether the record is adequate for
us to conduct appellate review. In particular, Respondent cites to the absence in the
record of the transcript of the final hearing before the Trial Court. According to
Respondent, we are left only to affirm the Trial Court’s judgment in the absence of a
properly-preserved record. We disagree.

               The record on appeal in this case contains three volumes of technical
record, three volumes of transcript, and 27 exhibits. We have available the transcripts of
the Special Master’s hearing. We also have the detailed orders of the Trial Court
reflecting its awareness of and judgment relating to the issues in this case. We find that
the record is adequate such that we may conduct appellate review of the specific issues
raised on appeal.



2
 This more stringent standard of review applies also to the concurrent findings of a master and a circuit
court. Franklin v. DeKlein-Franklin, No. E2007-00577-COA-R3-CV, 2008 WL 1901113, at *18 (Tenn.
Ct. App. Apr. 30, 2008), no appl. perm. appeal filed.
                                                   -7-
               We next address whether the Trial Court erred in finding that the effective
date of the modification of child support would be March 31, 2014, the date of the final
hearing by the Trial Court, rather than the date of the child’s turning 18. Respondent
argues that the Trial Court had the discretion to choose the date and that we should not
disturb this discretionary decision.

             This Court has stated:

              The trial court’s ruling was likely the result of the application of
      Tenn. Code Ann. § 36-5-101(f)(1) and cases such as Huntley v. Huntley, 61
S.W.3d 329 (Tenn. Ct. App. 2001). The statute provides in relevant part
      that no child support order may be modified retroactively “as to any time
      period or any amounts due prior to the date that an action for modification
      is filed and notice of the action has been mailed to the last known address
      of the opposing parties.” Tenn. Code Ann. § 36-5-101(f)(1). The court in
      Huntley held that the trial court has the discretion “to order the modification
      effective as of the date of the modification petition, the date of the final
      hearing, or any appropriate date in between.” Huntley, 61 S.W.3d at 339
      (citing Bjork v. Bjork, No. 01A01-9702-CV-00087, 1997 WL 653917 at *8
      (Tenn. Ct. App. Oct. 22. 1997) (no Tenn. R. App. P. 11 application filed));
      see also Ingle v. Ingle, No. E2001-02802-COA-R3-CV, 2002 WL 1798545
      (Tenn. Ct. App. Aug. 6, 2002) (no Tenn. R. App. P. 11 application filed).

             These principles do not apply, however, to reduction of child support
      due to a child’s reaching the age of majority and the concomitant expiration
      of the parental duty to support. First, except in statutorily defined situations
      not present here, a court has no authority to order child support beyond
      majority, or beyond the time established by statute. Consequently, an order
      of support for a particular child expires at the time the child reaches
      majority.

             Second, our courts have also taken the position that a reduction in
      child support due to the emancipation of a child should not be considered a
      modification as that term is used in Tenn. Code Ann. 35-5-101(f)(1), but
      instead is simply the application of a rule of law derived from the legal
      principle that parents generally owe no duty of support to their adult
      children. Clinard v. Clinard, No. 01-S-01-9502-CV00021, 1995 WL
563858, at *2 (Tenn. Sept. 25, 1995) pet. reh’g denied (Nov. 6, 1995);
      Lichtenwalter v. Lichtenwalter, No. M2003-03115-COA-R3-CV, 2006 WL
236945 (Tenn. Ct. App. Jan. 30, 2006)(rev. on other grounds, July 12,
      2007); Bell v. Bell, No. 1A01-9511-CH00493, 1996 WL 548150 (Tenn. Ct.
                                            -8-
      App. Sept. 25, 1996). The Tennessee Supreme Court has specifically stated
      that proration of child support for an emancipated child “is not a retroactive
      modification of the child support award and its application does not require
      a petition to, or an order from, the court.” Clinard, 1995 WL 563858, at
      *2.

Brooks v. Brooks, M2007-00351-COA-R3-CV, 2009 WL 928283, at *6 (Tenn. Ct. App.
Apr. 6 2009), no appl. perm. appeal filed.

              We do not take issue with Respondent’s characterizing the selection of an
effective modification date as a discretionary decision by the Trial Court. Even
discretionary decisions, however, are not totally immune from review. In Lee Medical,
Inc. v. Beecher, 312 S.W.3d 515 (Tenn. 2010), the Supreme Court discussed the abuse of
discretion standard at length, stating:

             The abuse of discretion standard of review envisions a less rigorous
      review of the lower court’s decision and a decreased likelihood that the
      decision will be reversed on appeal. Beard v. Bd. of Prof’l Responsibility,
      288 S.W.3d 838, 860 (Tenn. 2009); State ex rel. Jones v. Looper, 86
S.W.3d 189, 193 (Tenn. Ct. App. 2000). It reflects an awareness that the
      decision being reviewed involved a choice among several acceptable
      alternatives. Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 708 (Tenn. Ct.
      App. 1999). Thus, it does not permit reviewing courts to second-guess the
      court below, White v. Vanderbilt Univ., 21 S.W.3d 215, 223 (Tenn. Ct.
      App. 1999), or to substitute their discretion for the lower court’s, Henry v.
      Goins, 104 S.W.3d 475, 479 (Tenn. 2003); Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998). The abuse of discretion standard of review
      does not, however, immunize a lower court’s decision from any meaningful
      appellate scrutiny. Boyd v. Comdata Network, Inc., 88 S.W.3d 203, 211
      (Tenn. Ct. App. 2002).

             Discretionary decisions must take the applicable law and the relevant
      facts into account. Konvalinka v. Chattanooga-Hamilton County Hosp.
      Auth., 249 S.W.3d 346, 358 (Tenn. 2008); Ballard v. Herzke, 924 S.W.2d
652, 661 (Tenn. 1996). An abuse of discretion occurs when a court strays
      beyond the applicable legal standards or when it fails to properly consider
      the factors customarily used to guide the particular discretionary decision.
      State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007). A court abuses its
      discretion when it causes an injustice to the party challenging the decision
      by (1) applying an incorrect legal standard, (2) reaching an illogical or
      unreasonable decision, or (3) basing its decision on a clearly erroneous
                                           -9-
       assessment of the evidence. State v. Ostein, 293 S.W.3d 519, 526 (Tenn.
       2009); Konvalinka v. Chattanooga-Hamilton County Hosp. Auth., 249
S.W.3d at 358; Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of
       Nashville, 154 S.W.3d at 42.

              To avoid result-oriented decisions or seemingly irreconcilable
       precedents, reviewing courts should review a lower court’s discretionary
       decision to determine (1) whether the factual basis for the decision is
       properly supported by evidence in the record, (2) whether the lower court
       properly identified and applied the most appropriate legal principles
       applicable to the decision, and (3) whether the lower court’s decision was
       within the range of acceptable alternative dispositions. Flautt & Mann v.
       Council of Memphis, 285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008)
       (quoting BIF, a Div. of Gen. Signal Controls, Inc. v. Service Constr. Co.,
       No. 87-136-II, 1988 WL 72409, at *3 (Tenn. Ct. App. July 13, 1988) (No
       Tenn. R. App. P. 11 application filed)). When called upon to review a
       lower court’s discretionary decision, the reviewing court should review the
       underlying factual findings using the preponderance of the evidence
       standard contained in Tenn. R. App. P. 13(d) and should review the lower
       court’s legal determinations de novo without any presumption of
       correctness. Johnson v. Nissan N. Am., Inc., 146 S.W.3d 600, 604 (Tenn.
       Ct. App. 2004); Boyd v. Comdata Network, Inc., 88 S.W.3d at 212.

Beecher, 312 S.W.3d at 524-25.

               Petitioner argues persuasively that the Trial Court should have selected a
less arbitrary date, namely that of the June 14, 2011 aging out of the child. Indeed, June
14, 2011 is the only date consistent with the case law cited above and the explicit
expectations of the parties in their agreed parenting plan. In our judgment, the Trial
Court erred in designating the date of the final hearing, March 31, 2014, as the effective
modification date as such a date is contrary both to Tennessee law and the agreement of
the parties. We reverse the Trial Court as to this issue, and remand for a new calculation
of Petitioner’s arrearages or credits, if any, taking into account what Petitioner has paid
through the hearing on remand.

               We next address whether the Trial Court erred in awarding Respondent her
attorney’s fees incurred in opposing Petitioner’s petition to modify child support.
Petitioner advances two main arguments: (1) that he was in fact the successful party, and,
therefore, he should receive attorney’s fees under Tenn. Code Ann. § 36-5-103(c), and
(2) the section of the parties’ parenting plan requiring a party who files a petition against

                                            -10-
the other to be responsible for all attorney’s fees and court costs is not enforceable.
Tenn. Code Ann. § 36-5-103(c) (2014) provides:

       (c) The plaintiff spouse may recover from the defendant spouse, and the
       spouse or other person to whom the custody of the child, or children, is
       awarded may recover from the other spouse reasonable attorney fees
       incurred in enforcing any decree for alimony and/or child support, or in
       regard to any suit or action concerning the adjudication of the custody or
       the change of custody of any child, or children, of the parties, both upon the
       original divorce hearing and at any subsequent hearing, which fees may be
       fixed and allowed by the court, before whom such action or proceeding is
       pending, in the discretion of such court.

               Respondent argues that she prevailed in that Petitioner was unsuccessful in
obtaining his full desired reduction of child support obligation for the remaining minor
child. An award of attorney’s fees pursuant to the above statute is discretionary. While
Petitioner obtained relief as to the elder children and did receive a reduction in child
support, Respondent also prevailed on the issue of the amount of Petitioner’s income and
alleged underemployment. Both sides can be said to have prevailed in part both at trial
and now on appeal. This being the case, we do not find that the Trial Court abused its
discretion in awarding Respondent her attorney’s fees. We need not consider whether the
clause in the parties’ parenting plan regarding responsibility for attorney’s fees is
unenforceable as we find the attorney’s fees were properly awarded to Respondent
pursuant to Tenn. Code Ann. § 36-5-103(c).

               We next address whether the Trial Court erred in assessing all of the
Special Master’s fee to the Petitioner as sanctions. Petitioner cites to no law on this issue.
Petitioner argues “there is not sufficient evidence to justify the award of sanctions against
the Appellant, and that the assessment of all the Special Master’s fees against the
Appellant is contrary to the weight of the evidence.” This Court has stated: “The taxing
and assessing of costs by the trial court, including fees for a special master and costs
associated with proceedings before a master, rests in the discretion of the trial court.”
Parks v. Eslinger, No. M1999-02027-COA-R3-CV, 2003 WL 237597, at *24 (Tenn. Ct.
App. Feb. 4, 2003), no appl. perm. appeal filed. Respondent alleges that Petitioner was
uncooperative and generally obstructive throughout the discovery process. Petitioner, in
turn, argues that Respondent was equally contentious. The record supports both
propositions in part. Nevertheless, this issue again implicates a trial court’s discretion,
and we find no reversible error in the Trial Court’s assessing all of the Special Master’s
fee to Petitioner.



                                            -11-
               The final issue we address is whether the Trial Court erred in finding that
Petitioner was willfully and voluntarily underemployed and erred in its calculation of
Petitioner’s gross income for purposes of calculating his child support obligations as to
the youngest child. As cited above, where a trial court and master reach concurrent
findings, our standard of review is akin to that of a jury trial. In other words, it is a very
stringent standard. In the present case, the Special Master made detailed findings, laid
out in relevant part above, as to Petitioner’s income, employment, and finances. The
Trial Court adopted the Special Master’s findings as pertinent to this issue. The evidence
in the record on appeal contains material evidence supporting both Petitioner’s and
Respondent’s positions. This being so, the findings of the Special Master as adopted
concurrently by the Trial Court must be affirmed under the applicable stringent standard
of review. We affirm the concurrent findings of the Special Master and the Trial Court as
they pertain to Petitioner’s income and underemployment.

              In summary, we reverse the Trial Court in its designation of March 31,
2014 as the effective date of modification of child support, and instead designate June 14,
2011, the date of Marisa’s turning 18, as the effective date for reduction. We remand this
case for the Trial Court to recalculate Petitioner’s arrearages or credits, if any, including
what he has paid through the hearing on remand. In all other respects, we affirm the
judgment of the Trial Court. We decline to award either side their attorney’s fees
incurred on appeal.

                                        Conclusion

              The judgment of the Trial Court is affirmed, in part, and, reversed, in part,
and this cause is remanded to the Trial Court for further proceedings consistent with this
Opinion and for collection of the costs below. The costs on appeal are assessed equally
one-half against the Appellant, Daniel W. Mitchell, and his surety, if any, and, one-half
against the Appellee, Tricia Lurlene Hall.



                                           ______________________________________
                                           D. MICHAEL SWINEY, CHIEF JUDGE




                                            -12-